DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/10/2022, with respect to the rejection(s) of claim(s) 37-43 under the p have been fully considered and are persuasive. Chassis implies a degree of rigidity that the previous interpretation of Arlinghaus (US 20130154283) does not teach. The examiner is using the Merriam Webster definition of Chassis as “the frame and working parts (as of an automobile or electronic device) exclusive of the body or housing”. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Arlinghaus.
Claim Objections
Claims 51 objected to because of the following informalities: 
 Claim 51 states "(Previously Presented)" however this is a new claim as described in Applicant’s Remarks filled 11/10/2022. Examiner acknowledges this as a minor typo but would like to make note of it.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 37, 42, and 51-58 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Arlinghaus et al 3 (hereinafter Arlinghaus).
In regards to claim 37, Arlinghaus teaches a system (see fig 1), comprising: a mortise chassis (38) configured to be mounted within a mortise cutout of a door (See fig 1), the mortise chassis comprising: a mortise casing (66) sized and shaped to be mounted within the mortise cutout of the door (See fig 1); an actuation assembly (162) movably mounted to the mortise casing (see fig 1); a first transmission (118) movably mounted in the mortise casing (See fig 6) and operably coupled with the actuation assembly (see fig 6), wherein the actuation assembly is operable to drive the first transmission from a first deactuated position (fig 6) to a first actuated position (fig 7); a second transmission (308) movably mounted in the mortise casing and operably coupled with the actuation assembly (see fig 6), wherein the actuation assembly is operable to drive the second transmission from a second deactuated position to a second actuated position (see figs 6 and 7); a hold-open link (138) connected between the first transmission and the second transmission (See fig 6), the hold-open link having a holding position (See fig 6) and a release position (See fig 7); wherein in the holding position, the hold-open link is configured to retain the second transmission in the second actuated position (see fig 6, since movement of 138 is required for movement of 308) while permitting movement of the first transmission from the first actuated position toward the first deactuated position (as 162 is still allowed to move and can move 118); wherein the first transmission is configured to move the hold-open link from the holding position to the releasing position as the first transmission moves from the first actuated position toward the first deactuated position (see fig 7); and wherein in the release position, the hold-open link is configured to permit movement of the second transmission from the second actuated position to the second deactuated position (see fig 7).  
In regards to claim 42, Arlinghaus teaches the system of claim 37, further comprising a spring (142) urging the hold-open link toward the holding position (para 40), wherein the first transmission is configured to drive the hold-open link from the holding position to the releasing position against a force of the spring as the first transmission moves from the first actuated state toward the first deactuated state (See fig 6).
In regards to claim 51, Arlinghaus teaches a system (See fig 1), comprising: a mortise chassis (38), comprising: a mortise case (62); an actuation assembly (162) movably mounted to the mortise case (see fig 2); a first transmission (118) movably mounted in the mortise case  (see fig 6) and operable to be actuated by the actuation assembly (see figs 6-7); a second transmission (308) movably mounted in the mortise case and operable to be actuated by the actuation assembly (see figs 6-7); and a hold-open link (90) mounted in the mortise case for movement between a holding position (see fig 6) and a releasing position (see fig 7); a first remote latch (fig 18) mechanism positioned remotely from the mortise chassis (see fig 1) and engaged with the first transmission such that actuation of the first transmission causes a corresponding actuation of the first remote latch mechanism (para 49, when door is closed and tension is released); and a second remote latch mechanism (fig 11) positioned remotely from the mortise chassis and engaged with the second transmission (see fig 1) such that actuation of the second transmission causes a corresponding actuation of the second remote latch mechanism (see figs 7 and 10-11, note how movement of 308 causes movement of 284 which causes the movement seen in figs 10-11 also see para 49); wherein the hold-open link in the holding position prevents deactuation of the second transmission (since movement of the second transmission is dependent on the hold open link), thereby preventing deactuation of the second remote latch mechanism (as they are connected); wherein the hold-open link in the releasing position permits deactuation of the second transmission (as they are connected), thereby permitting deactuation of the second remote latch mechanism; wherein the first transmission is configured to retain the hold-open link in the holding position while the first transmission is actuated (see fig 6); and wherein the hold-open link is configured to move from the holding position to the releasing position in response to deactuation of the first transmission (see figs 6-7).  
In regards to claim 52, Arlinghaus teaches the system of claim 51, further comprising: a first pull cable connected (154) between the first transmission and the first remote latch mechanism (see fig 1); and a second pull cable (284) connected between the second transmission and the second remote latch mechanism (see fig 1).  
In regards to claim 53, Arlinghaus teaches the system of claim 51, wherein the hold-open link is mounted for pivotal movement between the holding position and the releasing position (See figs 6-7).
In regards to claim 54, Arlinghaus teaches the system of claim 51, wherein the hold-open link comprises a ramp (110) configured to drive the hold-open link from the holding position to the releasing position during deactuation of the first transmission (see fig 6).  
In regards to claim 55, Arlinghaus teaches the system of claim 51, wherein the hold-open link comprises a jog (114, using the at least the definition “a slight push or nudge” from oxford languages) configured to prevent deactuation of the second transmission while the first transmission is actuated (by holding it).  
In regards to claim 56, Arlinghaus teaches the system of claim 51, wherein the hold-open link is biased toward the holding position (via 142).  
In regards to claim 57, Arlinghaus teaches the system of claim 37, further comprising: a first remote latch mechanism (fig 18) positioned remotely from the mortise chassis and engaged with the first transmission such that actuation of the first transmission causes a corresponding actuation of the first remote latch mechanism (para 49, when door is closed and tension is released); and a second remote latch mechanism (fig 10) positioned remotely from the mortise chassis and engaged with the second transmission such that actuation of the second transmission causes a corresponding actuation of the second remote latch mechanism (see figs 7 and 10-11, note how movement of 308 causes movement of 284 which causes the movement seen in figs 10-11 also see para 49).  
In regards to claim 58, Arlinghaus teaches the system of claim 57, further comprising: a first cable (154) connected between the first transmission and the first remote latch mechanism (see fig 1), the first cable extending between the mortise chassis and the first remote latch mechanism (see fig 1); and a second cable (284) connected between the second transmission and the second remote latch mechanism (see fig 1), the second cable extending between the mortise chassis and the second remote latch mechanism (see fig 1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlinghaus.
In regards to claim 38, Arlinghaus teaches the system of claim 37 wherein the first transmission comprises a spool (See fig 18). 
However, at least under the current interpretation, Arlinghaus does not teach wherein the second transmission comprises a spool, a cable wound about the spool, and an adjustment device operable to rotate the spool to thereby adjust an effective length of the cable.  
Arlinghaus teaches a spool and adjustment device is used to allow for a variety of door sizes by adjusting the cable length (para 52). Arlinghaus teaches two cables.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided a second spool and adjustment device on the second transmission device for the second cable, allowing for an even greater flexibility in usable door sizes.


Allowable Subject Matter
Claims 39-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The amendments required a different interpretation of claim 37 and under this interpretation the examiner finds claim 39 allowable if written in independent form as a first spool is neither taught by Arlinghaus in view of the claims, nor does the examiner find it obvious as such a modification would require impermissible hindsight and destruction of the reference (US 20130154283 A1).
Claims 40-41 are objected to due to their dependency on claim 39.
Claims 43, 45-49 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the system as claimed in independent claim 43 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claims 43, the prior art of record, including Arlinghaus US 20130154283 A1, teaches systems having much of the claimed structure, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach wherein the retaining mechanism comprises a retaining member and a spring urging the retaining member into contact with the lobed portion of the worm such that in each of the plurality of discrete rotational positions the retaining member is received between two adjacent lobes and thereby resists rotation of the worm, in addition to the other claimed structure and functionality. One of ordinary skill in the art would not find it obvious to modify the structure and functionality of the system of the prior art to be configured and to function as claimed in the instant application without the use of hindsight and/or destroying the references. Therefore, the prior art does not disclose the system as claimed in independent claim 43. 
Claims 45-49 are allowable due to their dependency on claim 43.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675